                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION

                                              NO. 2:20-CV-45-FL


    DANIEL FELIX, and CHRISTINE                         )
    HUTTEN,                                             )
                                                        )
                         Plaintiffs,                    )
                                                        )                      ORDER
        v.                                              )
                                                        )
    OCCIDENTAL FIRE AND CASUALTY                        )
    COMPANY OF NC; SERVICE                              )
    INSURANCE COMPANY; IAT                              )
    INSURANCE GROUP, INC.; DAVID                        )
    PIRRUNG; and MICHAEL D. BLINSON,                    )
                                                        )
                         Defendants.                    )



        This matter comes before the court on pro se plaintiffs’ motion to remand for lack of subject

matter jurisdiction (DE 13), defendants’ partial motion to dismiss for failure to state a claim (DE

15), and defendants’ motion to quash plaintiffs’ jury demand (DE 18). The time for briefing the

motions has expired, and in this posture the issues raised are ripe for ruling. For the reasons that

follow, plaintiffs’ motion to remand is denied, defendant’s partial motion to dismiss is granted,

and defendant Service’s motion to quash plaintiffs’ jury demand is granted.

                                       STATEMENT OF THE CASE

        Plaintiffs, proceeding pro se, commenced this action against defendants in Dare County

Superior Court on June 5, 2020, alleging they were “defrauded”1 by not receiving payment under

Dwelling Form Standard Flood Insurance Policy (“SFIP”), a contract written under the National


1
        The court construes plaintiffs’ claim as a breach of contract claim.



             Case 2:20-cv-00045-FL Document 25 Filed 08/28/20 Page 1 of 8
Flood Insurance Program (“NFIP”), all in violation of the National Flood Insurance Act of 1968

(“NFIA”), as amended, 42 U.S.C. § 4001, et seq. Defendants removed the instant action to this

court on July 2, 2020, invoking the court’s subject matter jurisdiction under 28 U.S.C. §§ 1331,

1332, and 1337, as well as the court’s original exclusive jurisdiction under 42 U.S.C. § 4072.

Plaintiffs filed their instant motion for remand on July 13, 2020. The next day, defendants filed

their motion to dismiss all defendants except Service Insurance Company (“Service”) from the

case. Finally, on July 17, 2020, defendant Service filed its motion to quash plaintiffs’ jury demand.

                                   STATEMENT OF FACTS

       The facts alleged in the complaint may be summarized as follows. Beginning in 2007,

plaintiffs purchased flood insurance for their home through the NFIP. (Compl. ¶ 1). At the time

relevant to this litigation, plaintiffs purchased a renewed SFIP (#99040951972015) issued by

defendant Service for the period from October 9, 2015, to October 9, 2016. (Id.; 2016 Service

Policy Declarations (DE 1-3) at 8). Plaintiffs allege that their home was built above base flood

elevation as established by FEMA. (Compl. ¶¶ 2–4; Elevation Certificate (DE 1-3) at 18; 2019

Farm Bureau Policy Declarations (DE 1-3) at 21, 22). On October 8, 2016, plaintiffs sustained

flood damage to the first floor of their home from Hurricane Matthew. (Compl. ¶ 5).

       On April 27, 2017, plaintiff submitted a claim to defendant Service for $62,389.51. (Id.).

On July 14, 2017, defendant Service agreed to pay $21,284.33 for repair and replacement of the

HVAC system and hot water equipment in the home. (Id.; Insurance Check (DE 1-3) at 27).

However, defendant Service denied plaintiffs’ claim for structural damage or contents, asserting

that plaintiffs’ home was not above the base flood elevation or it did not meet the standards of the

policy requiring a raised floor built on a footer or slab. (Compl. ¶ 5; Denial of Claim (DE 1-3) at

14–16).



                                                 2

           Case 2:20-cv-00045-FL Document 25 Filed 08/28/20 Page 2 of 8
       On August 31, 2017, plaintiffs appealed defendant Service’s decision to the Federal

Emergency Management Agency’s (“FEMA”) NFIP appeals division. (Id.). During the appeals

process, the examiner stated that if plaintiffs could obtain a statement by a certified engineer that

any portion of the house rested on a concrete footer and slab then the house’s first floor would be

covered under their insurance policy. (Id. ¶ 6). Plaintiffs obtained the requested statement and

submitted it to FEMA, but FEMA ignored the engineer certified statement. (Id.).

       While their appeal before FEMA was pending, plaintiffs commenced their first federal

action against several of the same defendants, asserting allegations nearly identical to those in the

instant case. See Felix v. United States Attorney Gen., No. 2:18-CV-31-BO, ECF No. 1 (E.D.N.C.

July 10, 2018). On June 11, 2019, the court granted defendant Service’s motion to compel ordering

that plaintiffs allow defendant Service’s engineer to enter their property and inspect their home on

conditions set forth by the court not later than June 25, 2019. Felix, 2019 WL 2480067, at *4. For

failure to comply with the court’s discovery order, plaintiffs were sanctioned and their claims

against defendants were dismissed with prejudice. Felix, 2019 WL 4962579, at *2. The United

States Court of Appeals for the Fourth Circuit affirmed this court’s judgment. Felix v. Serv. Ins.

Co., 806 F. App’x 230 (4th Cir. 2020) (per curiam).

       By letter dated February 7, 2020, plaintiffs returned the expired “fraudulent” check for

$21,284.33 and sent an invoice of $57,294.25 to defendant Service. (Compl. ¶ 8; Letter to Scott

Lapine (DE 1-3) at 11–13). Several months later, on May 5, 2020, plaintiffs sent defendant David

Pirrung and FEMA director Peter Gaynor, alleging defendant Service “tried to defraud [p]laintiffs

out of the full range of the commitments of the policy” and threatening further litigation over

nonpayment under their SFIP. (Compl. ¶ 8; Letter to David Pirrung (DE 1-3) at 9–10).




                                                 3

           Case 2:20-cv-00045-FL Document 25 Filed 08/28/20 Page 3 of 8
                                    COURT’S DISCUSSION

A.     Plaintiff’s Motion to Remand (DE 13)

       In any case removed from state court, “[i]f at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447(c). “The burden of establishing federal jurisdiction is placed upon the party seeking

removal.” Mulcahey v. Columbia Organic Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994).

“Because removal jurisdiction raises significant federalism concerns, [the court] must strictly

construe removal jurisdiction.” Id. “If federal jurisdiction is doubtful, a remand is necessary.” Id.;

see Palisades Collections LLC v. Shorts, 552 F.3d 327, 336 (4th Cir. 2008) (recognizing the court’s

“duty to construe removal jurisdiction strictly and resolve doubts in favor of remand”).

       Federal law generally, provides that “district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

1331. Where claims are brought concerning flood insurance policies under the NFIP,

       the Administrator shall be authorized to adjust and make payment of any claims for
       proved and approved losses covered by flood insurance, and upon the disallowance
       by the Administrator of any such claim, or upon the refusal of the claimant to accept
       the amount allowed upon any such claim, the claimant, within one year after the
       date of mailing of notice of disallowance or partial disallowance by the
       Administrator, may institute an action against the Administrator on such claim in
       the United States district court for the district in which the insured property or the
       major part thereof shall have been situated, and original exclusive jurisdiction is
       hereby conferred upon such court to hear and determine such action without regard
       to the amount in controversy.

42 U.S.C. § 4072 (emphasis added). Here, there is no doubt that the court has subject matter

jurisdiction over the instant action, where plaintiffs are alleging that their claim under their SFIP

was unlawfully disallowed in part. (See Compl. ¶¶ 1, 5–6; 2016 Service Policy Declarations (DE

1-3) at 8; Denial of Claim (DE 1-3) at 14–16; Insurance Check (DE 1-3) at 27).




                                                  4

           Case 2:20-cv-00045-FL Document 25 Filed 08/28/20 Page 4 of 8
         Plaintiff’s argue that this court “ha[s] no jurisdiction” over “claims relating to NC State

criminal and civil law.” (Mot. to Remand (DE 13) at 1–2). Specifically, plaintiffs argue that they

raise a claim for “fraud” and “lack of payment for services” under state law, despite their

concession that the issue in this case is that defendants have an obligation that has “still not been

paid.” (Pl. Mem. (DE 14) at 2, 4, 5). However, “National Flood Insurance Policies, claims under

those Policies, and disputes relating to the handling of claims under those Policies are highly

regulated and subject exclusively to federal law.” Woodson v. Allstate Ins. Co., 855 F.3d 628,

632 (4th Cir. 2017) (emphasis added). Not only does this case raise a federal question because it

involves the alleged mishandling of plaintiffs’ insurance claim under a SFIP, see Battle v. Seibels

Bruce Ins. Co., 288 F.3d 596, 607–08 (4th Cir. 2002), but plaintiffs’ theory that they may assert a

fraud claim under North Carolina law is expressly preempted.2 See U.S. Const. Art. VI cl. 2; 42

U.S.C. § 4072; 44 C.F.R. Pt. 61, App. A(1), Article IX (emphasis added).

         Plaintiffs also argue that this court “forfeited” jurisdiction because it dismissed their claims

with prejudice in their first federal action. Plaintiffs’ argument is meritless, where subject matter

jurisdiction is conferred on this court by 42 U.S.C. § 4072 and 28 U.S.C. § 1331. In sum,

defendants removed the instant case to the only forum in which plaintiffs’ claims may be heard —

this court. Plaintiffs’ motion for remand to state court is denied.

B.       Defendants’ Motion to Dismiss (DE 15)

         To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft




2
        Even if plaintiffs’ state law fraud claim was not expressly preempted, the federal questions raised by this case
would enable the court to exercise supplemental jurisdiction over plaintiffs’ purported state law claim, owing to “a
common nucleus of operative fact” with the federal claims arising under the SFIP. 28 U.S.C. § 1367(a); United Mine
Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).


                                                           5

             Case 2:20-cv-00045-FL Document 25 Filed 08/28/20 Page 5 of 8
v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-

pled facts as true and construes these facts in the light most favorable to the plaintiff,” but does not

consider “legal conclusions, elements of a cause of action, . . . bare assertions devoid of further

factual enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.”

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations

omitted). In reviewing a motion to dismiss under Rule 12(b)(6), the court “may consider

documents attached to the complaint, see Fed. R. Civ. P. 10(c), as well as those attached to the

motion to dismiss, so long as they are integral to the complaint and authentic.” Sec’y of State For

Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007) (internal citations omitted).

The court also “may properly take judicial notice of matters of public record.” Id.

        The court addresses separately plaintiffs’ allegations at to each defendant. Turning first to

defendant Pirrung, plaintiffs sent him a letter on May 5, 2020, alleging that “you have defrauded

us out of our Hurricane Matthew flood damages claim.” (Compl. ¶ 8; Letter to David Pirrung (DE

1-3) at 9–10). The complaint does not plausibly state a claim against defendant Pirrung. Where

plaintiffs’ claims have already been dismissed with prejudice by this court once before, and

plaintiffs’ complaint is utterly devoid of any facts plausibly connecting defendant Pirrung to the

disputed transactions and occurrences, allowance of further amendment would be futile.

Accordingly, plaintiffs’ claims against defendant Pirrung are dismissed with prejudice.

        As to defendant Michael Blinson, plaintiffs similarly allege no facts in the complaint from

which the court can plausibly infer a claim against him. Indeed, defendant Blinson is not even




                                                   6

           Case 2:20-cv-00045-FL Document 25 Filed 08/28/20 Page 6 of 8
mentioned in the body of the complaint at all. Accordingly, plaintiffs’ claims against defendant

Blinson are dismissed with prejudice.

         Finally, the court turns to defendants Occidental Fire and Casualty Company of North

Carolina (“Occidental”) and IAT Insurance Group, Inc. (“IAT”). A plaintiff cannot sue a

defendant for recovery on a SFIP where the parties are not in contractual privity. See Battle, 288

F.3d at 603. The disputed SFIP was written by defendant Service and produced by TLC Insurance

Company. (2016 Service Policy Declarations (DE 1-3) at 8; see Compl. ¶ 1). By plaintiff’s own

allegations, “[t]heir insurance agents” were TLC Insurance. (Compl. ¶ 1). Plaintiffs submitted a

claim to defendant Service, and that claim was disallowed in part by defendant Service. (Id. ¶ 5;

Denial of Claim (DE 1-3) at 14–16). In sum, the court is left to speculate that defendants

Occidental and IAT somehow “defrauded” plaintiffs’ of services required to be performed under

a contract to which neither defendant was party.3 (See id. ¶¶ 8–9 (alleging plaintiffs were “sold a

fraudulent flood policy by the Service Insurance Company”); 2016 Service Policy Declarations

(DE 1-3) at 8). Plaintiffs have had ample opportunity over the course of two separate lawsuits to

assert their claims against defendants Occidental and IAT and have failed to produce facts from

which the court can plausibly infer liability. Any further amendment would be futile, and

plaintiffs’ claims against defendants Occidental and IAT are dismissed with prejudice.

C.       Defendant Service’s Motion to Quash Jury Demand (DE 18)

         “When a jury trial has been demanded . . . [t]he trial on all issues so demanded must be by

jury unless: . . . the court, on motion or on its own, finds that on some or all of those issues there

is no federal right to a jury trial.” Fed. R. Civ. P. 39(a)(2). “It has long been settled that the


3
          Even if the court were to construe plaintiffs’ breach of contract claim as one for fraud, plaintiffs would fail
to state a claim because they have not stated with particularity the circumstances of the fraud as to defendants
Occidental and IAT. Fed. R. Civ. P. 9(b); see Strum v. Exxon Co., U.S.A., a Div. of Exxon Corp., 15 F.3d 327, 331
(4th Cir. 1994).

                                                           7

             Case 2:20-cv-00045-FL Document 25 Filed 08/28/20 Page 7 of 8
Seventh Amendment right to trial by jury does not apply in actions against the Federal

Government” absent an express statutory grant of a jury trial right by Congress. Lehman v.

Nakshian, 453 U.S. 156, 160–61 (1981). In defending against plaintiffs’ claims under the NFIP,

a write-your-own (“WYO”) insurer such as defendant Service acts as the “fiscal agent[] of the

United States.” 42 U.S.C. § 4071(a)(1); see id. § 4017(d); Van Holt v. Liberty Mut. Fire Ins. Co.,

163 F.3d 161, 166–67 (3d Cir. 1998). Therefore, the funds in issue are those of the United States,

and plaintiffs are not entitled to demand a jury trial because Congress has not provided for one.

Gunter v. Farmers Ins. Co., 736 F.3d 768, 773 (8th Cir. 2013); Grissom v. Liberty Mut. Fire Ins.

Co., 678 F.3d 397, 401–02 (5th Cir. 2012); Newton v. Capital Assurance Corp., 245 F.3d 1306,

1312 (11th Cir. 2001); Sandia Oil Co. v. Beckton, 889 F.2d 258, 262 (10th Cir. 1989) (per curiam);

Davis v. Nationwide Mut. Fire Ins. Co., 783 F. Supp. 2d 825, 840 (E.D. Va. 2011); see 42 U.S.C.

§ 4072. Defendant Service’s motion to quash plaintiffs’ jury demand is granted.

                                        CONCLUSION

       Based on the foregoing, plaintiffs’ motion to remand to Dare County Superior Court (DE

13) is DENIED. Defendants’ partial motion to dismiss for failure to state a claim (DE 15) is

GRANTED. Plaintiffs’ claims against defendants Pirrung, Blinson, Occidental, and IAT are

DISMISSED WITH PREJUDICE. Defendants’ motion to quash plaintiffs’ jury demand (DE 18)

is GRANTED. The court’s initial order on planning and scheduling will follow.

       SO ORDERED, this the 28th day of August, 2020.




                                                            _____________________________
                                                            LOUISE W. FLANAGAN
                                                            United States District Judge




                                                8

          Case 2:20-cv-00045-FL Document 25 Filed 08/28/20 Page 8 of 8
